ITEMID: 001-75644
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF ATELŠEK v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1943 and lives in Topolščica.
6. On 27 June 1994 the applicant was injured in a car accident. She had taken out insurance with the insurance company ZT.
7. On 22 December 1995 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 11,003,980 tolars (approximately 46,000 euros) for the injuries sustained.
Between 11 January 1996 and 1 December 1998 the applicant lodged five preliminary written submissions and/or adduced evidence.
Between 22 April 1996 and 7 May 1999 she made six requests that a date be set for a hearing.
Of the four hearings held between 19 November 1997 and 17 September 1999 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 21 December 1999.
8. On 31 December 1999 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju). ZT cross-appealed.
On 19 October 2000 the court allowed the applicant’s appeal and remitted the case to the first-instance court for re-examination.
The judgment was served on the applicant on 15 January 2001.
9. On 14 March 2001 the first-instance court held a hearing and decided to deliver a written judgment.
The judgment, upholding the applicant’s claim in part, was served on the applicant on 30 May 2001.
On 8 June 2001 the court corrected the typos and miscalculations in the judgment. The decision was served on the applicant on 12 June 2001.
10. On 8 June 2001 the applicant appealed to the Celje Higher Court. ZT cross-appealed.
On 3 October 2002 the court allowed the applicant’s appeal and raised the amount of damages awarded.
The judgment was served on the applicant on 25 November 2002.
11. On 10 December 2002 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče) and requested the second-instance court to correct its judgment.
On 5 June 2003 the second-instance court corrected its judgment at the request of the applicant.
On 27 January 2005 the Supreme Court allowed the applicant’s appeal in part and increased the damages awarded.
The judgment was served on the applicant on 14 March 2005.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
